 

Exhibit 10.204

 

Bell Hendersonville (fka Grove at Waterford Crossing)

 SECOND AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Multipurpose)

 

This Second Amendment To Multifamily Loan And Security Agreement (this
"Amendment") dated as of December 3, 2014, is executed by and between BELL BR
WATERFORD CROSSING JV. LLC, a Delaware limited liability company and BELL HNW
WATERFORD, LLC, a Delaware limited liability company, as tenants in common
(individually and together, "Borrower") and FANNIE MAE, a corporation duly
organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. and duly organized and existing wider the laws
of the United States ("Fannie Mae").

 

RECITALS:

 

A.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of April 4 2012 (the “Effective Date”), executed by and between Bell BR
Waterford Crossing JV, LLC, a Delaware limited liability company ("Prior
Borrower") and CWCapital LLC a Massachusetts limited Liability company now known
as Walker & Dunlop, LLC, a Delaware limited liability company ("Prior Lender")
(as amended, restated, replaced, supplemented, or otherwise modified from time
to time, the "Loan Agreement"), Prior Lender made a loan to Prior Borrower in
the original principal amount of Twenty Million One Hundred Thousand and 00/100
Dollars ($20,100,000.00) (the “Mortgage Loan"), as evidenced by that certain
Multifamily Note dated as of the Effective Date, executed by Prior Borrower and
made payable to Prior Lender in the amount of the Mortgage Loan (as amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
"Note").

 

B.           In addition to the Loan Agreement, the Mortgage Loan and the Note
are also secured by, among other things, a certain Multifamily Mortgage, Deed of
Trust, or Deed to Secure Debt dated as of the Effective Date (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Security Instrument").

 

C.           Fannie Mae is the successor-in-interest to the Prior Lender under
the Loan Agreement, the holder of the Note and the mortgagee or beneficiary
under the Security Instrument.

 

D.           Prior Lender services the Mortgage Loan on behalf of Fannie Mae.

 

E.           The parties are executing this. Amendment pursuant to the Loan
Agreement to add Bell HNW Waterford, LLC, a Delaware limited liability as a
tenancy-in-common Borrower, and to modify the Loan Agreement to include
Co-Tenants modifications.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Fannie Mae agree as
follows:

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 

 



AGREEMENTS:

 

Section 1. Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Amendment.

 

Section 2. Defined Terms.

 

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

Section 3. Modification of Loan Agreement.

 

The Loan Agreement is hereby amended to add Bell HNW Waterford, LLC, a Delaware
limited liability as a co-tenant Borrower, and to modify the Loan Agreement to
include the Co- Tenants modifications described in Sections 5 and 6 below.

 

Section 4. Modification of Summary of Loan Terms.

 

Part I of the Summary of Loan Terms is hereby deleted in its entirety and
replaced with the Part I set forth on Exhibit A attached hereto and made a part
hereof.

 

Section 5. Addition of Exhibit/Schedule 2 Addenda (Co-Tenants).

 

Exhibit/Schedule 2 Addenda to Multifamily Loan and Security Agreement
(Co-Tenants) attached hereto is hereby added to the Loan Agreement and made a
part thereof.

 

Section 6. Addition   of Exhibit
3  Modifications   to  Multifamily   Loan  and  Security
Agreement  (Co-Tenants).

 

Exhibit 3 to Multifamily Loan and Security Agreement (Co-Tenants) attached
hereto is hereby added to the Loan Agreement and made a part thereof.

 

Section 7. Authorization.

 

Borrower represents and warrants that Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to perform
its obligations under the Loan Agreement, as amended hereby.

 

Section 8. Compliance with Loan Documents.

 

The representations and warranties set forth in the Loan Documents, as amended
hereby, are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, except for such changes as are
specifically permitted under the Loan Documents. In addition, Borrower has
complied with and is in compliance with all of the covenants set forth in the
Loan Documents, as amended hereby.

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 

  

Section 9. No Event of Default.

 

Borrower represents and warrants that, as of the date hereof, no Event of
Default under the Loan Documents, as amended hereby, or event or condition which
with the giving of notice or the passage of time, or both, would constitute an
Event of Default, has occurred and is continuing.

 

Section 10. Costs.

 

Borrower agrees to pay all fees and costs (including attorneys' fees) incurred
by Fannie Mae and any Loan Servicer in connection with this Amendment.

 

Section 11. Continuing Force and Effect of Loan Documents.

 

Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Loan Agreement and the other Loan Documents
are incorporated by reference herein and in all respects shall continue in full
force and effect. Borrower, by execution of this Amendment, hereby reaffirms,
assumes and binds itself to all of the obligations, duties, rights, covenants,
terms and conditions that are contained in the Loan Agreement and the other Loan
Documents, including Section 15.01 (Governing Law; Consent to Jurisdiction and
Venue), Section 15.04 (Counterparts), Section 15.07 (Severability; Entire
Agreement; Amendments) and Section 15.08 (Construction) of the Loan Agreement.

 

Section 12. Counterparts.

 

This Amendment may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

[Remainder of Page Intentionally Blank]

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

IN WITNESS WHEREOF, Borrower and Fannie Mae have signed and delivered this
Amendment under seal (where applicable) or have caused this Amendment to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Fannie Mae
intend that this Amendment shall be deemed to be signed and delivered as a
sealed instrument.

 

  BORROWER       BELL BR WATERFORD CROSSING JV, LLC,   a Delaware limited
liability company       By: BR Waterford JV Member, LLC, a Delaware   limited
liability company, its manager         By: /s/ Jordan Ruddy       Jordan Ruddy  
  Authorized Signatory

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

  BORROWER:       BELL HNW WATERFORD, LLC, a   Delaware limited liability
company       By: Bell HNW Nashville Portfolio, LLC, a North     Carolina
limited liability company, its sole     member and manager           By: Bell
HNW Partners Inc, a North Carolina       corporation, its manager           By:
/s/ Jonathan D. Bell           Name: Jonathan D. Bell         Title: President

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

  FANNIE MAE       By: Walker & Dunlop, LLC, a Delaware limited liability
company, its Servicer     By: /s/ Loretta Webb         Loretta Webb       Vice
President

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 

  

EXHIBIT A

Modification to Summary of Loan Terms

 

 [tex10-204_pg1.jpg]

 

Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

[tex10-204_pg2.jpg] 

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

[tex10-204_pg3.jpg] 

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 





 

  /s/ JR     Borrower Initials (Bell BR)



 



Fannie Mae 08-13 © 2013 Fannie Mae



 



 

 

 



  /s/ JB     Borrower’s Initials (Bell HNW)

 



Fannie Mae 08-13 © 2013 Fannie Mae



 



 

 

  

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

ADDENDA TO SCHEDULE 2 - SUMMARY OF LOAN TERMS

(Co-Tenants)

 



VI. Co-Tenants Co-Tenant Representative Bell BR Waterford Crossing JV, LLC    
Tenancy-in-Common Agreement Tenants in Common Agreement by and between Bell BR
Waterford Crossing JV, LLC and Bell HNW Waterford, LLC



 

 

Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

  /s/ JR     Borrower Initials (Bell BR)

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

  s/ JB     Borrower Initials (Bell HNW)

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

EXHIBIT 3

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Co-Tenants)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

 

2.          The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

"Co-Tenant" means, individually and collectively, all persons, trusts or
entities comprising Borrower.

 

"Co-Tenant Representative" means the Co-Tenant Representative identified on the
Summary of Loan Terms.

 

"Initial Bankruptcy Case(s)" means one or more bankruptcy cases resulting from
one or more Co-Tenants filing for relief under the Insolvency Laws.

 

"Initial Debtor" means the debtor of an Initial Bankruptcy Case.

 

"Subsequent Bankruptcy Case" means any bankruptcy case filed by one or more
Co-Tenants after an Initial Bankruptcy Case.

 

"Tenancy-in-Common Agreement" means that certain Tenancy-in-Common Agreement
identified on the Summary of Loan Terms.

 

3.          Section 3.02(a) (Personal Liability of Borrower - Personal Liability
Based on Lender's Loss) of the Loan Agreement is hereby amended by adding the
following provisions to the end thereof:

 

(8)         the modification, termination or waiver of any provisions under the
Tenancy-in-Common Agreement, or the entering into a new agreement related to the
management of the Mortgaged Property, without the prior written consent of
Lender; or

 

(9)         the filing of any action, complaint, petition or other claim to
divide the Mortgaged Property, cause the appointment of a receiver for the
Mortgaged Property or compel the sale of the Mortgaged Property.

 

4.          Section 14.0l (a) (Events of Default - Automatic Events of Default)
of the Loan Agreement is hereby amended by adding the following provisions to
the end thereof:

 

(12)        the filing of any action, complaint, petition or other claim to
divide the Mortgaged Property, cause the appointment of a receiver for the
Mortgaged Property or compel the sale of the Mortgaged Property, without
Lender's prior written consent.

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

5.          Section 15.02(a) (Process of Serving Notice) of the Loan Agreement
is hereby amended by adding the following provision to the end thereof:

 

(4) any notice to be provided to Borrower under this Loan Agreement shall be
provided in accordance with and in the manner set forth in this Section 15.02
and directed to Co-Tenant Representative. Borrower agrees that any notice so
sent shall constitute notice to Borrower.

 

6.          The following article is hereby added to the Loan Agreement as
Article 16 (Co-Tenants):

 

ARTICLE 16 CO-TENANTS

 

16.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
16.01 are made as of the Effective Date, and are true and correct.

 

(a)          No partition action has been filed, or is currently being
threatened, with respect to the Mortgaged Property.

 

(b)          Each Co-Tenant has executed and delivered the Tenancy-in-Common
Agreement and is currently a party thereto.

 

(c)          The Tenancy-in-Common Agreement is in full force and effect and
there are no defaults thereunder, nor has any event occurred that with the
passage of time, the giving of notice or both would result in such a default.

 

16.02         Covenants.

 

(a)          No Partition, Sale or Ouster.

 

Neither Borrower nor any Co-Tenant shall file any action, complaint, petition or
claim to seek partition or to otherwise divide the Mortgaged Property, to compel
any sale of the Mortgaged Property or to seek ouster of any Co-Tenant. Borrower
and each Co-Tenant expressly waives any and all rights to partition the
Mortgaged Property or seek ouster of any Co-Tenant.

 

(b)          Notification of Default under Tenancy-in-Common Agreement.

 

Borrower hereby agrees that it will cause Co-Tenant Representative to notify
Lender in writing within ten (10) days of a default by one or more of the
parties under the Tenancy-in-Common Agreement.

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

16.03         Subordination of the Tenancy-in-Common Agreement.

 

It is specifically agreed by Borrower and each Co-Tenant that the
Tenancy-in-Common Agreement and all rights, remedies and indemnities benefiting
Borrower or each Co-Tenant thereunder, the Mortgaged Property or the ownership
or operation thereof are hereby expressly made fully junior, secondary, subject
and subordinate to the rights and remedies of Lender under the Loan Documents,
including any future advances made by Lender. Each Co-Tenant further
subordinates and hereby makes junior, secondary and subject any and all purchase
options, rights of first refusal and rights to purchase the Mortgaged Property
or any right or interest therein, whether now owned or hereafter acquired
(including, without limitation, any rights arising under the Insolvency Laws) to
the terms and provisions of the Loan Documents. To the extent that any one or
more Co-Tenant has or in the future obtains any lien or similar interest
whatsoever in or to the Mortgaged Property, or any right or interest therein,
whether now owned or hereafter acquired, such lien or other similar interest
shall be and hereby is waived in its entirety until the Indebtedness is paid in
full. Each Co-Tenant further agrees and covenants that prior to the full and
final payment of the Indebtedness and the written final release and discharge of
the Indebtedness by Lender, each Co-Tenant will not pursue any remedies against
one another to which it may be entitled pursuant to the Tenancy-in-Common
Agreement or to which it may be entitled at law or in equity without Lender's
prior written consent, other than the right expressly set forth in the
Tenancy-in-Common Agreement to purchase the interest of another Co-Tenant, to
reduce the interest of another Co-Tenant, or (subject to the provisions in
Section 16.04 (Bankruptcy) below) the right to seek contribution from another
Co-Tenant.

 

16.04          Bankruptcy.

 

(a)          After the occurrence of a Bankruptcy Event involving any one or
more Co-Tenant(s), each Co-Tenant:

 

(1)         agrees not to seek the sale of its tenancy-in-common interest
separate and apart from any sale of the undivided fee simple interest in the
Mortgaged Property. Each Co-Tenant acknowledges and agrees that the detriment to
the interest of each other Co-Tenant outweighs the benefit to such Co-Tenant.

 

(2)         assigns to Lender, as additional security for the Indebtedness, its
right to reject or ratify the Tenancy-in-Common Agreement under the Insolvency
Laws.

 

(b)          Neither Borrower nor any Co-Tenant shall have any right of, and
each hereby waives any claim for, subrogation or reimbursement against any Co-
Tenant or any general partner, member or manager of a Co-Tenant by reason of any
payment by Borrower or by any Co-Tenant of the Indebtedness, whether such right
or claim arises at law or in equity or under any contract or statute, until the
Indebtedness has been paid in full and there has expired the maximum possible
period thereafter during which any payment made by Borrower or such Co-Tenant to
Lender with respect to the Indebtedness could be deemed a preference under the
Insolvency Laws.

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

(c)          If any payment by a Co-Tenant is held to constitute a preference
under the Insolvency Laws, or if for any other reason Lender is required to
refund any sums to a Co-Tenant, such refund shall not constitute a release of
any liability of Borrower under the Note, the Security Instrument or any other
Loan Documents. It is the intention of Lender and Borrower that Borrower's
obligations under the Note, the Security Instrument and any other Loan Documents
shall not be discharged except by Borrower's performance of such obligations and
then only to the extent of such performance.

 

(d)          If, as the result of one or more Initial Bankruptcy Cases, an
Initial Debtor achieves confirmation of a plan that impairs the liens granted
Lender under the Security Instrument, then each Co-Tenant shall agree as
follows:

 

(1)         each Co-Tenant would be a party-in-interest in the Initial
Bankruptcy Case(s);

 

(2)         each Co-Tenant will be bound by the terms of the plan confirmed in
the Initial Bankruptcy Case(s);

 

(3)         each Co-Tenant will receive a benefit by reason of any impairment of
Lender's lien that is authorized by the court in the Initial Bankruptcy Case;

 

(4)         the interest of each Co-Tenant in the Mortgaged Property and the
terms of the lien impairment will have been adequately represented by Initial
Debtor(s);

 

(5)         the impairment of the liens was a critical and necessary part of the
plan and order confirming the plan issued in the Initial Bankruptcy Case(s);

 

(6)         Lender and each Co-Tenant constitute all of the material necessary
parties to the Initial Bankruptcy Case(s) and any Subsequent Bankruptcy Case(s)
filed with respect to the Mortgaged Property;

 

(7)         the confirmation order issued by a United States bankruptcy (or
district) court will have been issued by a court of competent jurisdiction;

 

(8)         the confirmation order in the Initial Bankruptcy Case(s) constitutes
a final judgment on the merits;

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

(9)         any lien impairment request in the Subsequent Bankruptcy Case will
be identical in all material respects to the lien impairment claims made in the
Initial Bankruptcy Case(s); and

 

(10)        that in view of the foregoing agreements, EACH CO-TENANT SHALL
CONFIRM IT HAS WAIVED THE RIGHT TO REQUEST BANKRUPTCY RELIEF AFTER THE
CONFIRMATION OF A PLAN IN THE INITIAL BANKRUPTCY CASE(S), AND SHALL FURTHER
AGREE IT WILL CONSENT TO ENTRY OF AN ORDER DISMISSING ANY SUBSEQUENT BANKRUPTCY
CASE CONCERNING THE MORTGAGED PROPERTY, AND THAT THE FAILURE OF ONE OR MORE
CO-TENANTS TO CONSENT TO AN ORDER OF DISMISSAL AS REQUESTED BY LENDER IN THE
SUBSEQUENT BANKRUPTCY CASE SHALL EVIDENCE "BAD FAITH" ON THE PART OF THE
CO-TENANTS, AND SUCH FAILURE TO CONSENT SHALL CONSTITUTE ADEQUATE CAUSE FOR
DISMISSAL OF THE SUBSEQUENT BANKRUPTCY CASE.

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 



 

  /s/ JR     Borrower Initials (Bell BR)

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 

 

 

  /s/ JB     Borrower Initials (Bell HNW)

 



Fannie Mae 08-13 © 2013 Fannie Mae



 

 

 

